United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 August 26, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-30392
                           Summary Calendar



FABIAN HARPER,

                                      Plaintiff-Appellee,

versus

DOUG DOURRETTE, Etc.; ET AL.,

                                      Defendants,

DOUG DOURRETTE, Assistant Warden; STERLING, Lieutenant
Colonial; RONNY CONSTANCE, Captain,

                                      Defendants-Appellants.

                       --------------------
           Appeal from the United States District Court
               for the Middle District of Louisiana
                        USDC No. 03-CV-638
                       --------------------

Before REAVLEY, BARKSDALE and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Doug Dourrette, Lt. Col. Sterling, and Capt. Ronny Constance

appeal from the district court’s summary judgment denial of

qualified immunity on inmate Fabian Harper’s failure to protect

claim.   We have jurisdiction to determine whether the defendants

are entitled to qualified immunity after accepting all of

Harper’s factual allegations as true and to determine, as a

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-30392
                                 -2-

matter of law, whether their conduct was objectively reasonable.

See Colston v. Barnhart, 130 F.3d 96, 98-99 (5th Cir. 1997).

     The appellants contend that Harper’s failure to seek

protection by means other than a verbal request provided them

with insufficient facts from which to infer that there existed a

significant risk of serious harm and, therefore, their inaction

was objectively reasonable.    However, for purposes of this

appeal, Harper’s factual allegation must be taken as true that as

the result of his oral request for protection, the appellants

possessed the requisite knowledge of a substantial risk of

serious harm.    See Farmer, 511 U.S. at 842.    The pertinent

question is therefore whether the appellants, possessing actual

knowledge of a substantial risk to Harper’s safety, responded

reasonably to that risk.    See id. at 844.     The appellants have

not made that showing; their own affidavits attest that an inmate

who makes a verbal request for protection is not returned to his

cell but is instead sent to Administrative Segregation until his

request is reviewed by the Threat Review Board.      They have

therefore failed to show an entitlement to qualified immunity.

     AFFIRMED.